Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
In order to obviate objectionable matters in the specification, the following amendments have been made thereto:
The title must identify the article in which the design is embodied by a name generally known and used by the public for the western market. For this reason, the term “fasting” is improper as it is a misspelling. Fasting is the act of abstaining from all or some kinds of food and/or drink. Consequently, “fasting” is not a functional attribute of a flange. The proper term and correct spelling that would coincide with the function intended is “fastening”.
Accordingly, the title has been amended throughout the application, except in the original oath or declaration, to read:  -- FLANGE FOR FASTENING, SUPPORTING, OR MOUNTING --
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. No such descriptions have been provided in the specification that would comply with this requirement. 
Accordingly, the following descriptions of the reproductions have been inserted into the specification preceding the claim:
-- 1.1 is a top, front, and right side perspective view of a flange for fastening, supporting, or mounting embodying our new design; 
1.2 is a bottom plan view thereof;
1.3 is a front elevation view thereof;
1.4 is a right side elevation view thereof;
1.5 is a left side elevation view thereof;
1.6 is a rear elevation view thereof;
1.7 is a top plan view thereof; and
1.8 is a top, rear, and left side perspective view thereof. --
For consistency and in view of the amendment to the title, the claim  has been amended to read as follows:
-- We Claim:
The ornamental design for a flange for fastening, supporting, or mounting as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914